Citation Nr: 1107990	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for degenerative joint disease of the cervical spine.

6.  Entitlement to service connection for degenerative joint disease of the right shoulder.

7.  Entitlement to service connection for degenerative joint disease of the left shoulder.

8.  Entitlement to service connection for trembling of the right hand.

9.  Entitlement to service connection for loss of memory.

10.  Entitlement to service connection for hyperlipidemia.

11.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2.

12.  Entitlement to an effective date prior to June 13, 2005, for the award of service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  The Veteran was stationed in Vietnam from December 5, 1969, to November 10, 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2005, August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2005, the RO awarded service connection for diabetes mellitus, type 2,  and assigned an initial disability rating of 20 percent.  Also at that time, in pertinent part, the RO denied claims of service connection for hypertension, high cholesterol, loss of memory, trembling in the right hand, arthritis in the shoulders, arthritis in the neck and arthritis in the back.

A February 2007 rating decision, in pertinent part, denied a claim of service connection for PTSD.

In August 2008, the RO held that new and material evidence had not been received to reopen the claim of entitlement to service connection for PTSD.

In September 2009, the RO continued the previously assigned 20 percent disability rating for the Veteran's service-connected diabetes mellitus, type 2.

The issues of entitlement to service connection for PTSD, trembling of the right hand, and memory loss, as well as the issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus, are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for PTSD in an unappealed February 2007 rating decision.

2.  The evidence added to the record since the last final decision in February 2007 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type 2.

4.  Degenerative joint disease of the lumbar spine was not shown in service, or within one year thereafter, and, if present, is unrelated to service.

5.  Degenerative joint disease of the cervical spine was not shown in service, or within one year thereafter, and, if present, is unrelated to service.

6.  Degenerative joint disease of the right shoulder was not shown in service, or within one year thereafter, and, if present, is unrelated to service.

7.  Degenerative joint disease of the left shoulder was not shown in service, or within one year thereafter, and, if present, is unrelated to service.

8.  Hyperlipidemia is a laboratory finding and is not a disability under VA statutes and regulations.

9.  Throughout the pendency of the appeal, the medical evidence demonstrates that diabetes mellitus, type 2, has been controlled with insulin and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

3.  With resolution of all reasonable doubt in the Veteran's favor, hypertension is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2010).

4.  Degenerative joint disease of the lumbar spine was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Degenerative joint disease of the cervical spine was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Degenerative joint disease of the right shoulder was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Degenerative joint disease of the left shoulder was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  There is no legal basis for a grant of service connection for hyperlipidemia.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

9.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an increased rating for his service-connected diabetes mellitus, type 2, arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

With regard to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection to PTSD, in light of the favorable disposition as to this point, no further discussion is required.  Indeed, any notice deficiency is moot.

With regard to the service connection claims, the Veteran was sent letters in July 2005, March 2006, April 2006, December 2006, October 2007, May 2008, July 2008, October 2008 and September 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the March 2006, April 2006, October 2007, May 2008, July 2008, October 2008 and September 2009 letters informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, as well as post-service reports of VA and private treatment and VA examination reports.  Moreover, the Veteran's statements as well as lay statements from friends and family members in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

New & Material: PTSD

Service connection for PTSD was initially denied in a February 2007 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 2007 rating decision is final.

However, claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In this case, the Veteran filed this application to reopen his claim in June 2008.  Under the applicable provisions, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the prior final decision consisted of the Veteran's service treatment and personnel records, VA and private treatment reports, lay statements from friends and family members and the Veteran's own statements.  

The Veteran's original claim of entitlement to PTSD was received in June 2005.  He indicated that he witnessed his friends lose limbs, and fall into mine trap.  He also saw friends die.  

In private treatment records dated in November 2003, the Veteran denied sleep difficulties, feelings of depression or excessive worry, ever wanting to hurt himself or others, alcohol or drug dependency problems or being unhappy with his life. 

VA treatment records in August 2005 reflect complaints of nightmares and crying spells.  He denied any suicidal ideation.  

In November 2005, the Veteran submitted that he witnessed "lots of people" getting killed and that he was now experiencing nightmares.  Specifically, he noted that W. A. Thomas was killed on September 22, 1969.

In December 2005, the Veteran underwent his first psychiatric consultation at VA.  His chief complaint was "nightmares, seeing things, hearing children's voices."  He had been experiencing these symptoms since 1995.  He attributed his current symptomatology to his period of service in Vietnam, wherein he worked as a driver and was involved in combat.  While stationed in Vietnam, his life was in constant danger.  Although he was never wounded or taken as a POW, many of his fellow servicemen were killed.  Current symptomatology also included nightmares about being chased, sleep difficulties, night sweats, flashbacks, guarded behavior, and an increased startle response.  He used to drink alcohol but had been clean for the past 20 years.  He denied any hospitalizations or any history of psychiatric treatment.  He was diagnosed with a nightmare disorder.  The examiner noted that chronic PTSD as well as a sleep disorder needed to be ruled out.  A GAF score of 65 was assigned.  

In December 2006, the Veteran's wife and brother submitted that the Veteran became violent towards others and abused drugs and alcohol because of his war experiences.  One lay statement related the Veteran's account of seeing a friend get killed in front of him while on guard duty.  

In January 2007, the RO issued a formal finding of lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  The RO determined that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  In this respect, the Veteran indicated that on June 14, 1970, he saw many people being killed and that he had feared for his life; however, these were not types of events that are recorded in the existing combat records.  As to the Veteran's contentions that on September 22, 1969, while on guard duty, his friend was killed, a review of his service personnel records demonstrated that the Veteran was not stationed in Vietnam until December 13, 1969.  Additionally, a review of the casualty records did not reveal a service member by the name of W. Thomas being killed in action while the Veteran was stationed in Vietnam.  

In February 2007, the RO denied service connection for PTSD, reasoning that the available evidence failed to demonstrate a verified in-service stressors or a confirmed diagnosis of PTSD.  The Veteran was notified of this decision later that same month.  He did not initiate an appeal.

On June 18, 2008, the Veteran again requested service connection for PTSD.  Newly received evidence includes VA treatment records, which demonstrate a confirmed diagnosis of PTSD.  This new evidence is sufficient to reopen the claim, as it was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for PTSD is reopened.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, including arthritis and cardiovascular-renal disease (including hypertension), may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for Health letter (October 4, 1995) (It is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability.)

For the showing of chronic disease in service to support a finding of service connection on a direct basis, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

It is noted that 38 C.F.R. § 3.310 was revised during the course of the Veteran's appeal. See 71 Fed. Reg. 52747 (September 7, 2006). When a regulation or statute is revised during the course of an appeal, the Board generally must determine which version should be applied and/or the respective time periods for application of the respective versions. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. This depends on whether the revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the claimant more onerous than those of the unrevised version. There is no indication that the revision was meant to have a retroactive effect.  Therefore, the Board will apply the version in effect prior to the revision.

In a claim of secondary service connection for a diagnosis clearly separate from the service-connected disorder, the Veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hypertension

The record here shows that entitlement to service connection for diabetes mellitus type II was established in an October 2005 rating decision.  A 20 percent evaluation was assigned for that disability.  Private and VA treatment records demonstrate a diagnosis of hypertension.  The sole question that remains is whether or not the Veteran's hypertension is related to his service-connected diabetes mellitus.

The record contains various medical opinions addressing the etiology of the Veteran's hypertension.

In June 2008, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's hypertension had existed since 2001.  The Veteran denied any functional impairment attributable to his hypertension.  The examiner opined that it was as likely as not that the Veteran's hypertension was aggravated by his diabetes mellitus.  The examiner's rationale was that chronically increased glucose levels cause damage to blood vessels increasing and aggravating the progression and severity of disease.  The examiner, however, could not determine, without resorting to mere speculation, what the baseline manifestations were of the Veteran's hypertension prior to aggravation.  He also was unable to identify the increased manifestations of hypertension that were proximately due to the diabetes mellitus as opposed to those merely attributable to the natural progress of the disease.  

In July 2009, a VA examiner opined that the Veteran's essential hypertension was not aggravated by the Veteran's diabetes mellitus.  The July 2009 VA examiner did not provide any rationale for his opinion.

In evaluating the instant claim, it is noted that "(i)t is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

After reviewing the record, the Board finds that the evidence is at least in equipoise as to the question of whether the current hypertension has been aggravated by the Veteran's service-connected diabetes mellitus, type 2.

Again, the June 2008 VA examiner opined that he Veteran's hypertension had been aggravated by his diabetes mellitus, type 2.  His opinion was based on well-accepted scientific evidence as to the relation between his diabetes mellitus and hypertension.  For these reasons, his opinion is found to be highly probative.  By contrast, the July 2009 VA examiner did not offer a rationale as to why the Veteran's hypertension was not aggravated by the service-connected diabetes mellitus, type 2, thus lessening the probative value of his conclusion. 

For the above reasons, the Board finds the June 2008 VA opinion to be at least in equipoise with the conclusion reached by the July 2009 VA examiner. Therefore, the claim of entitlement to service connection for hypertension must be granted.  The Board interprets the language in 38 C.F.R. § 3.310 referencing baseline levels of disability as potentially serving to bar compensation if such levels, as here have not been demonstrated.  However, this is deemed to be a rating issue and does not preclude the grant of secondary service connection here- it might however impact whether a compensable evaluation may be awarded.  That, however, is beyond of the scope of the Board's power of review in the instant case.

Again, service connection for hypertension on a secondary basis is warranted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease: Lumbar Spine, Cervical Spine, Right Shoulder & Left Shoulder

The Veteran claims service connection for arthritis of multiple joints, specifically including his lumbar spine, cervical spine and shoulders. 

Service treatment records do not show complaints, treatment, or abnormal findings pertaining to a generalized skeletal condition or the shoulders.  A review of the service treatment records demonstrates a single complaint of back pain in November 1971.  At that time, the Veteran presented with a two-year history of intermittent back pain.  He did not provide any history of an injury.  The back pain usually arose after lifting heavy objects.  Physical examination, however, was negative and the examiner's impression was a back sprain.  Upon separation examination, dated in December 1971, clinical evaluation of the head, neck, upper extremities, lower extremities, spine and neurological evaluation were normal.  

Following service, private musculoskeletal evaluation dated in November 2003 reflects no palpable tenderness of the spine.  The Veteran had full forward flexion of the back.  Examination of all joints revealed full range of motion, without any obvious deformities, crepitus, tenderness, swelling or erythema.  Deep tendon reflexes were 3+, throughout, and muscle strength was full throughout.

The Veteran first sought treatment at VA in April 2004.  His primary complaint was a six-month history of low back pain.  He indicated that he was unable to bend over and come back up without pain.  He denied any numbness, tingling weakness or radiation of pain.  He also presented with complaints of right shoulder pain, which had been ongoing for the past two months.  He was unable to lie on his right shoulder due to throbbing pain and over the counter medications did not alleviate his symptoms.  He denied any injury or trauma to the right shoulder.  Physical examination did not reveal any spinal tenderness.  Range of motion of the lumbar spine was somewhat limited, due to discomfort.  Straight leg lift test was negative. Strength was intact.  Physical examination of the right shoulder demonstrated normal range of motion, with slight pain on forced adduction.  The diagnosis was probable right shoulder tendonitis and questionable degenerative joint disease of the lumbar spine.  

In August 2004, the Veteran presented with complaints of chronic back pain that had been ongoing for the past year.  The pain occurred two to three times week, primarily when he bent over.  His symptoms were worse with sitting and were accompanied by stiffness.  He denied any numbness, tingling, or weakness. 

In March 2005, the Veteran presented with complaints of back and neck pain.  Musculoskeletal examination revealed normal range of motion of the cervical spine. Straight leg lift test was negative.  Deep tendon reflexes were adequate in the upper and lower extremities.  The Veteran had undergone x-rays with a private examiner approximately a year and a half earlier and he had been told that he had mild degenerative joint disease.  

In August 2005, the Veteran reported a one-year history of neck and shoulder pain.  

In November 2005, the Veteran alleged that the arthritis he experiences in his neck, shoulders and back were attributable to "lying out in the weather" while on guard duty and transporting herbicides.

In December 2006, the Veteran expressed his belief that his arthritis was the result of the wet conditions he endured while stationed in Vietnam.  He pulled guard duty in the rain and did laundry in open weather. 

The Veteran was afforded a VA examination in April 2007.  He indicated that he was frequently wet while stationed in Vietnam.  Physical examination of the extremities did not reveal any atrophic skin changes, ulceration, gangrene, ischemic limb pain or persistent coldness.  There was no evidence of Raynaud's syndrome.   Posture and gait were within normal limits.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement in either shoulder.  

Flexion and abduction of both shoulders was limited to 90 degrees, due to pain.  He demonstrated full external and internal rotation, bilaterally.  In both shoulders, joint function was additionally limited after repetitive use, due to pain, fatigue, weakness, lack of endurance and incoordination.  These additionally limited joint function by zero degrees.  

With respect to the cervical spine, physical examination did not demonstrate any radiating pain on movement, muscle spasm, tenderness or ankylosis.  He demonstrated full range of motion of the cervical spine, with pain at endpoints.  Joint function was additionally limited after repetitive use due to pain. Joint function was additionally limited by zero degrees.  

With regard to the lumbar spine, there was no evidence of radiating pain on movement, muscles, spasms, tenderness or ankylosis.  Straight leg raising test was positive, bilaterally.  Flexion was to 45 degrees.  Extension was to 10 degrees.  Lateral flexion was to 20 degrees, bilaterally.  Rotation was to 10 degrees, bilaterally.  There was pain at all end points.   Joint function was additionally limited after repetitive use due to pain.  Joint function was additionally limited by zero degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor and sensory function was within normal limits in the upper and lower extremities.  There was no evidence of cold injury upon physical examination.  The Veteran refused to undergo any x-rays.  

With regard to arthritis of the back, the Veteran was diagnosed with status-post  surgery lumbar spine with residual pain and scar.  The examiner noted that the Veteran had experienced a work-related back injury in April 2006, while working in landscaping.  He denied any prior history of trauma to the back or arthritis.  The Veteran did not suffer a cold injury during service.  With regards to arthritis of the cervical spine, the examiner indicated that there was no diagnosis because there was no pathology to render a diagnosis.  With regards to arthritis of the shoulders, there was no diagnosis because there was no pathology to render a diagnosis.  There was no evidence of cold injury upon examination and there was no documentation of service related cold injury.  The Veteran was unable to work due to his neck and back pain.  

In an addendum, the examiner indicated that the arthritis of the neck, shoulders and back was not due to immersion, herbicides or military service.  He also clarified that the Veteran's neck and back conditions were most likely secondary to his April 2006 injury.  The examiner was also asked to review radiographic reports that demonstrated degenerative joint disease of the right shoulder, mild arthritis in the left shoulder, degenerative arthritis C5-C7 and degenerative arthritis L4-L5.  Upon review of these findings the examiner indicated that there was no change in the report, his opinions, or the diagnoses rendered. 

Considering first the issue of entitlement to service connection for a back disability, the Board finds the preponderance of the evidence is against such claim.  Although the service treatment records contain a complaint of a two-year history of low back, the Veteran only sought treatment on one occasion and he did not report any history of injury and was diagnosed as having a back sprain.  Moreover, the Veteran's service treatment records are negative for report of cervical spine, right shoulder and left shoulder problems or diagnoses, and the separation examination expressly indicated normal findings.  

The Veteran's initial complaints associated with the lumbar spine were not reported until 2004 and his complaints regarding his cervical spine and shoulders were not received until the submission of this claim in 2005 (more than 30 years after service separation).  Thus, it cannot be said that the Veteran had degenerative joint disease of the lumbar spine, cervical spine, right shoulder and left shoulder during service or within the presumptive period thereafter.

It is important to note that a significant lapse in time between service and post-service medical treatment may be considered, along with other factors concerning a Claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

It is acknowledged that the Veteran is competent to report observable symptomatology, such as back, cervical and/or shoulder pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged continuous lumbar spine, cervical spine, right shoulder and/or left shoulder symptoms dating back to active service.  To the extent that such contentions are implied in his claim, they are not credible.  Indeed, the objectively normal separation examination refutes any claim of continuous symptomatology.  Moreover, the Veteran did not file a claim for over 3 decades after discharge.  If he had been experiencing continuous back, neck, and shoulder problems throughout that time it is reasonable to expect that he would have raised a claim sooner.  Therefore, continuity of symptomatology is not here established, either by the clinical or lay evidence of record.

Again, it is asserted by the Veteran that his current arthritis was caused by the wet conditions he endured while stationed in Vietnam.  However, in April 2007, a VA examiner opined that the Veteran's current arthritis was not attributable to cold weather injury, herbicide exposure or his period of active service.  As such opinion was rendered after a review of the file and an objective evaluation of the Veteran, it is deemed highly probative.  Moreover, no other evidence of record refutes that opinion.

The Veteran himself believes that his lumbar spine, cervical spine, right shoulder and left shoulder degenerative joint disease is due to service and the wet conditions in Vietnam.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, after consideration of the entire record and the relevant law, the record fails to show that the Veteran's degenerative joint disease of the lumbar spine, cervical spine, right shoulder and left shoulder are related to active service.  The medical evidence as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any lumbar spine, cervical spine, right shoulder and left shoulder conditions and service.  Hence, service connection is not established.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeals must be denied. 38 U.S.C.A. § 5107(b)(West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Hyperlipidemia

Hyperlipidemia is a condition marked by abnormal concentrations of lipids or lipoproteins in the blood.  See Medline Plus Dictionary, http://www2.merriam-webster.com/cgi- bin/mwmednlm.  As such, it is a laboratory finding.  The medical evidence of record does not note any disorder or disease associated with this laboratory result.  As is the case with high cholesterol, the laboratory finding alone, without evidence of any associated underlying disorder or disease, may not be the subject of service connection, as there must be a diagnosed disorder.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 61 Fed. Reg. 20,445 (May 7, 1996).  Accordingly, service connection for hyperlipidemia is not warranted.

Increased Rating

Diabetes Mellitus

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913, which warrants a 20 percent rating for diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119 (2010).

The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  Id.

In this case, the Veteran was granted service connection for diabetes mellitus, type 2, and was assigned an initial disability rating of 20 percent in an October 2005 rating decision.  The Board notes that service connection has also been awarded for chronic renal insufficiency and coronary arteriosclerotic heart disease, as secondary to the service-connected diabetes mellitus.  Special monthly compensation based on loss of use of a creative organ has also been granted.  

The pertinent medical evidence of record includes VA treatment records and VA examination reports dated in May 2006 and July 2009.

VA treatment records indicate that the Veteran was encouraged to pursue a low starch, sugar, salt and fat diet as well as exercise in December 2004 and September 2005.  It had also been recommended that he lose weight.  
 
In May 2006, the Veteran was afforded a VA examination.  He denied any diabetic ketoacidosis or hypoglycemia that had resulted in hospitalizations.  He indicated that he had experienced progressive weight loss, numbness and tingling with progressive loss of strength in his legs.  He also experienced numbness and tingling in his hands.  His diabetes mellitus was controlled by oral medication.  Physical examination demonstrated that the Veteran was obese, weighing 218 pounds.  Neurologic examination did not reveal any signs of peripheral nerve involvement.  He had very good sensation in hands and feet and good proprioception.  Motor strength and reflexes were full in the upper and lower extremities.  The Veteran's activities did not appear to be restricted by his diabetes mellitus.  

The Veteran was afforded an additional VA examination in July 2009.  He again denied any episodes of ketoacidosis or hypoglycemia that had required treatment from a diabetic care provider or hospitalization.  He denied any restriction of activity, progressive weight loss, tingling, numbness, urinary incontinence, fecal leakage or pruritus.  His diabetes mellitus was treated with oral medication.  The Veteran indicated that he did not experience any overall functional impairment attributable to his diabetes mellitus.  His weight was 198 pounds.  Examination of the extremities did not reveal atrophic skin changes, ulceration, gangrene, ischemic limb pain or persistent coldness.  Motor function and sensory examinations were normal in the upper and lower extremities.  The examiner opined that there was no effect on the Veteran's usual occupation or activities of daily living.

In this case, the objective medical evidence shows that the Veteran's service-connected diabetes mellitus, type 2, requires oral medication and that a restricted diet has been recommended.  However, the competent medical evidence of record does not reflect that the Veteran's diabetes mellitus requires "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Rather, the Veteran has been specifically encouraged to exercise more.  Further, it both the VA examiners noted that there were no specific restrictions on the Veteran's activities as a result of his diabetes mellitus.  In fact, the July 2009 examiner indicated that there was "no obvious functional impairment" due to the diabetes.

The Board points out that the requirement that diabetes mellitus necessitates regulation of activities is a primary factor in establishing entitlement to a rating in excess of 20 percent evaluation under Diagnostic Code 7913.  The Board also notes that there is no evidence that the Veteran meets any other criteria associated with the next-higher 40 percent rating (episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations for diabetic care, visits at least twice monthly to a diabetic care provider, etc.).  As the criteria for the next-higher rating (40 percent) for diabetes mellitus have not been met, it logically follows that criteria for an even higher rating (60 or 100 percent) likewise have not been met.  Indeed, his disability picture most nearly approximates the currently assigned 20 percent evaluation.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluation compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  In this case, by means of this rating decision, service connection has been awarded for hypertension as aggravated by the diabetes mellitus.  Finally, chronic renal insufficiency and coronary arteriosclerotic heart disease, as awarded in an April 2007 rating action.  The Veteran did not appeal that determination and thus evaluation of such residuals is not for appellate consideration at this time.  The record, including the VA examinations noted above, indicate that the Veteran has no signs of peripheral neuropathy, or any skin or eye problems associated with his diabetes mellitus.  No other complications have been identified, other than those for which a separate award of service connection is already in effect. 

Additionally, the Board has considered whether a remand for further development of a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is necessary in this case.  The evidence of record does not demonstrate that the Veteran's diabetes mellitus, type 2, has rendered him unemployable.  In April 2006, a VA orthopedic examiner opined that the Veteran was unable to work due to his cervical and lumbar pain.  Additionally, in July 2009, a VA examiner specifically opined that the Veteran's diabetes mellitus had no effect of his usual occupation.  Thus, a remand for development of a claim for TDIU is not necessary in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[W]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.").

In sum, there is no support for an evaluation in excess of 20 percent for the Veteran's diabetes mellitus, type 2, for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes mellitus, type 2.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

New and material evidence has been presented to reopen the claim of entitlement to service connection for posttraumatic stress disorder.

Service connection for hypertension is granted on a secondary basis, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for degenerative joint disease of the cervical spine is denied.

Service connection for degenerative joint disease of the right shoulder is denied.

Service connection for degenerative joint disease of the left shoulder is denied.

Service connection for hyperlipidemia is denied.

An initial disability rating in excess of 20 percent for diabetes mellitus, type 2, is denied.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  

With regard to the issue of service connection for PTSD, the Veteran has alleged various stressors in support of his claim, which include witnessing the death of fellow servicemen and fearing for his life.  

The Board notes that the regulations regarding stressor development have recently changed.  As amended, if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843(2009)(to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran's Form DD-214 lists his military specialty as laundry and shower specialist.  He, however, has also contended that he served on guard duty and in transportation, wherein he had to "fight for survival" and hide in foxholes.  Overall, the claimed stressors appear consistent with service and are related to hostile military activity.  As such, additional stressor development is not required.  However, no VA psychiatrist or psychologist has commented as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors, in accordance with the newly revised regulations.  Consequently, a medical examination to confirm the diagnosis of PTSD and to obtain an opinion as to its etiology.

With respect to the Veteran's claims of service connection for trembling of the right hand and loss of memory, the Board finds that they are inextricably intertwined with the claim for service connection for PTSD.  In this respect, the Veteran has alleged that since he witnessed the deaths and injuries of his friends during service, his nerves have been affected and resulted in a tremor in his right hand.  As to the claim for memory loss, the Board notes that the Veteran's memory was noted to be intact for recent and remote events upon mental status evaluations dated in December 2003 and February 2004.  However, psychological disorders may have an effect on memory.  Because the Veteran's service connection claim for PTSD is being remanded, and because adjudication of that claim may impact the adjudication of the Veteran's claims for trembling of the right hand and memory loss, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claims for service connection for trembling of the right hand and memory loss claim must also be remanded.

Finally, the Veteran's January 2006 notice of disagreement is also construed as contesting the effective date assigned for the award of service connection for diabetes mellitus.  The RO has not issued a statement of the case or supplemental statement of the case addressing this issue and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the RO should obtain any outstanding VA or private records regarding treatment for PTSD, trembling in the right hand, and memory loss.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of unsuccessful efforts and be allowed an opportunity to obtain and submit those records for VA review.

2.  Issue a statement of the case to the Veteran and his representative on the issue of entitlement to an effective date prior to June 13, 2005, for an award of service connection for diabetes mellitus.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b). Thereafter, if an appeal has been perfected, the issue should be returned to the Board along with the other issues remaining in appellate status.

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current nature of any psychiatric disorder, to include PTSD, and to obtain an opinion as to whether any such disorder(s) is/are related to military service.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination of the Veteran, the examiner should specifically address the following:

(a)	 Provide a diagnosis for any psychiatric disorder found, to specifically include whether the Veteran has PTSD.  The examiner should specifically state whether the Veteran meets the diagnostic criteria for PTSD. If so, the examiner should express whether any of the claimed stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.

(b)	 For any psychiatric disorder other than PTSD that is diagnosed, the examiner should specifically state whether it is at least as likely as not that psychiatric disorder is related to active service.

A rationale for any opinion expressed should be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

The claims file must be reviewed in conjunction with this request, and the examination report should indicate that such review occurred.

4.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claim of service connection for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


